DETAILED ACTION
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed towards power control/sharing/distribution among two cell groups in a dual connectivity with multiple network nodes by the use of time offset(s), DCI and PDCCH.  Each of the independent claims 1 (UE method), claim 7 (UE Apparatus), and claim 13 (network node) provides details features not found in the prior art searched.  The closest prior art, Nimbalker (WO 2021/204405) describing handling pwoer of transmission & time offset for first & second cell groups in dual connectivity (abstract), with a limit of a power of transmission of a first uplink transmission in the first group of cells (para. 12), with the limit determined based on a detection, before a time offset in relation to a beginning of a time of transmission of the first uplink transmission, of a downlink grant or assignment that triggers the second uplink transmission in the second group of cells overlapping in time with the first uplink transmission. The method further includes setting the power of transmission for the first uplink transmission based on the limit. [0064]. Ie. Time.offset = max ( T.max.proc.MCG, T.max.proc.SCG ), and MolavianJazi (US 2020/0329437) describing transmission power for dual connectivity + offset time (abstract) receiving a configuration message configuring UE with first max tranmission power on first Cell group & a 2nd max transmission power for
transmission on the second cell group, 

determining a max transmission power for the 1st transmission based on the receive first max transmission power for transmissions on the first cell group a total transmission power allocated to the at least second transmission on the second cell group , a configured max transmission power for dual connectivity option, or some combination thereof with CSI computation delay requirement based on  subcarrier spacing of the PDCCH with which the DCI was transmitted, subcarrier spacing of the PUSCH with which the CSI report is to be transmitted and μCSI-RS corresponds to the minimum subcarrier spacing of the aperiodic CSI-RS triggered by the DCI, (table 5.4-2), in combination, fail to render all of the features as a whole in independent claims 1, 7 and 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:Takeda (US 2021/0337427) describing transmission power control command accumulation for NR-dual connectivity using master & secondary cell groups (title & para. 6), Fu (US 2020/0037260) describing UL power control using DCI transmitting TPC for scheduling PUSCH wherein TPC corresponds to each PUCCH (para. 38 & 67), Dinan (US 2019/0191328) describing UL transmission power control with primary & secondary PTC index (abstract), Dinan (US 2016/0374027) describing transmit power control commands for a secondary cell, Yi (US 2020/0068504) describing power sharing in wireless communication where UL transmission is performed at a specific time point in a first carrier, and if not, performed at a specific shorter time point in a second carrier based on guaranteed power (fig. 16 S1600 & S1610), Koorapaty (US 2022/0191802) describing handling/setting of transmission power between first network node (group of cells) & second network node (group of cells) and the wireless device (abstract & fig. 1), Kakishima (US 2017/0215107) describing user terminal with dual connectivity controls transmission power of UL signal for each of first & second cell group (abstract), Park (US 2017/0238262) and (US 2020/0084728) describing PUSCH/PUCCH power scaling for dual connectivity between MeNB & SeNB (abstract), Dinan (US 2013/0272230) describing uplink transmission power calculation in multicarrier wireless device for first & second cell group (abstract), Yang (US 2015/0341865) describing TPC for transmission power handling between PCell (group) and SCell (group) (fig. 14), Stern (US 213/0176953) describing power control and timing advance for WTRU establishing communication with a first & second set of cells, Ratasuk (US 2011/0237288) describing defining of uplink power scaling parameters to user equipment with aggregated uplink channels (title & abstract), Rosa (WO 2016/091276) describing power control for overlapping conditions of first and second transmission to first & second cell group respectively (abstract), Yin (US 2016/0021618) describing UL transmission power control if simultaneous/total transmission power to 2 different cell groups (2 eNB) exceed maximum allowed power (abstract & fig. 2), Park (US 2015/0271761) controlling power with respect to PUCCH & PUSCH to MCG & SCG (fig. 16), Noh (US 2015/0304957) describing control of UL signal transmission power to different multiple cell groups (abstract), Immonen (US 2015/0282103) describing controlling UL power in dual connectivity to MeNB & SeNB (fig. 1 & abstract), Sorrentino (US 2014/0071902) describing UL power control using DCI messages and TPC commands (abstract & fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469